DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Regarding page 5, [00024], line 1, which reads “surround and definea generally…” should read “surround and define a generally…” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Poot (Home Made Compact Honey Extractor) in view of Schade (US-4077075-A).
claim 1, Poot discloses (see annotated figure 1 below) a honey-extracting frame holder system comprising:
a Langstroth type honey frame;
a frame holder configured to receive a first end of a first upper side member of the honey frame, the frame holder body further comprising a rotation drive connection on an upper side of the frame holder body configured to be connected to a source of rotational power;
a frame body space having a width equal to or greater than a width of a planar honey-collecting frame body portion of the honey frame such that the frame body portion extends therethrough; wherein,
the honey frame hangs freely (wherein the lower end of the frame holder body is not secured to the surface of the receptacle) from the frame holder in a vertical orientation when the first upper side member is received; 
and, wherein, 
a second lower side member of the honey frame is spaced from the frame holder in unsupported fashion when the first upper side member is inserted in the horizontal channel.


    PNG
    media_image1.png
    732
    831
    media_image1.png
    Greyscale

(Annotated Figure 1)
Poot does not disclose that the frame holder comprises a single continuous frame holder body defining a horizontal channel having a first open end configure to receive the first end of the first upper side member of the honey frame in a sliding fit, the horizontal channel comprising inwardly-projecting spaced bottom flanges defining a frame body space between them and having a vertical locking engagement with lower surfaces of the first upper side member of the honey frame when the first upper side member is inserted in the horizontal channel, wherein the honey frame hangs freely from the frame holder body in a vertical orientation when the first upper side member is inserted in the horizontal channel. 
Schade teaches (figures 1, 3, and 8) a single continuous frame holder body (1) defining a horizontal channel having a first open end configured to receive a first end of a first upper side member 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Poot with the continuous frame holder as disclosed by Schade, such that honey frame hangs freely from the frame holder body in a vertical orientation when the first upper side member is inserted in the horizontal channel, for the benefit of suspending the frame by a single, one-piece frame holder, thus decreasing manufacturing and material costs.
Regarding claim 3, Poot as modified above in view of Schade teaches (Poot: see figure 2 below) a honey-extracting frame holder system wherein the horizontal channel has a length substantially equal to a length of the first upper side member, and wherein the single continuous frame holder body comprises a closed end engaged by an outer end of the first upper side member when the first upper side member is fully inserted in the horizontal channel. 

    PNG
    media_image2.png
    422
    353
    media_image2.png
    Greyscale

(Figure 2)
	Poot as modified above in view of Schade does not teach that the single continuous frame holder body comprises a closed end opposite the open end including a stop or cap member; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have only one stop or cap member, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. This would be done for the benefit of allowing the frame to be selectively inserted and removed from the locking engagement with the flanges as taught by Schade. 
	Regarding claim 4, Poot as modified above in view of Schade teaches (Poot: see figure 2 above) a honey-extracting frame holder system wherein the open end of the horizontal channel is configured to 
Regarding claim 5, Poot discloses (see annotated figure 1 above) a method for extracting honey from a Langstroth style honey frame, the method comprising: 
	securing a first end of a first upper side member of the honey frame into a frame holder, positioning the frame holder body horizontally and freely (wherein the lower end of the frame holder body is not secured to the surface of the receptacle) suspending the lower end of the honey frame from the frame holder body vertically while the first upper side member of the honey frame is secured; and,
	inserting the freely suspended lower end of the honey frame into a honey-receiving receptacle to a depth corresponding to a length of the vertically suspended honey frame, and spinning the honey frame in the receptacle through the frame holder body with a rotation-imparting driver connected to a rotation drive connection on an upper side of the frame holder body while the lower end of the honey frame is suspended freely in the receptacle above a bottom of the receptacle.  
	Poot does not disclose sliding a first end of a first upper side member of the honey frame into an open end of a horizontal channel of a single continuous frame holder body such that the lower surfaces of the first upper side member of the honey frame engage inwardly-projecting spaced bottom flanges of the horizontal channel, and further such that a honey-collecting frame body portion of the honey frame extends through a frame body space between the spaced bottom flanges, or that the first upper side member of the honey frame is in the horizontal channel while the lower end of the honey frame from the frame holder body is suspended vertically.
	 Schade teaches (figures 1, 3, and 8) sliding a side member (4) of a honey frame into an open end of a horizontal channel of a single continuous frame holder body (1) such that the lower surfaces of the side member of the honey frame engage inwardly-projecting spaced bottom flanges (3) of the horizontal channel (column 2, lines 8-18).
. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mark Poot (Home Made Compact Honey Extractor) in view of Schade (US-4077075-A) and further in view of Becker (DE-202016002279-U1).
Regarding claim 2, Poot as modified above in view of Schade does not teach a honey-extracting frame holder system, wherein the channel includes a friction member positioned to engage the first upper side member when the first upper side member is fully inserted in the channel, the friction member operable to temporarily secure the first upper side member against horizontal movement in the channel. 
Becker teaches (see attached translation) a holder system, wherein a channel (7) includes a friction member (8) positioned to engage a first upper side member (4) when the first upper side member is fully inserted in the channel, the friction member operable to temporarily secure the first upper side member against horizontal movement in the channel (page 7, [0017], lines 286-289).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Poot as modified above in view of Schade with friction member as disclosed by Becker for the benefit of selectively tensioning the engagement of the member within the slot (Becker: page 7, [0017], lines 286-289).
Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Lawson US-0456043-A, Mausner WO-2017115354-A1, and Chen CN-110122378-A.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this 
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE L DOUGLAS/Examiner, Art Unit 3644       
                                                                                                                                                                                                 /TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644